Citation Nr: 0831055	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-00 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus Type II.

2.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy, right lower extremity.

3.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy, left lower extremity.

4.  Entitlement to an initial disability rating in excess of 
10 percent for coronary artery disease (CAD), status post 
bypass graft.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision that 
granted service connection for coronary artery disease, 
status post coronary bypass graft and assigned a 10 percent 
disability rating, and an October 2006 rating decision that 
denied increased ratings for the veteran's service-connection 
diabetes mellitus and bilateral lower extremity neuropathy, 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

The veteran was afforded a Board hearing, held by the 
undersigned, in March 2008.  The hearing transcript has been 
associated with the record.

The issues of entitlement to a disability rating in excess of 
10 percent for neuropathy, right lower extremity, entitlement 
to a disability rating in excess of 10 percent for 
neuropathy, left lower extremity, and entitlement to a 
disability rating in excess of 10 percent for CAD, status 
post bypass graft, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. The veteran's diabetes mellitus requires the use of 
insulin and a restricted diet.

2. The veteran's diabetes mellitus does not require the 
regulation of his activities, or cause episodes of 
ketoacidosis or hypoglycemic reactions which have required 
hospitalization or frequent visits to a diabetic care 
provider.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for diabetes 
mellitus Type II are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.84, 4.119, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for entitlement to a disability rating in excess of 20 
percent for diabetes mellitus Type II.  The Board notes that 
the veteran's claim was received in August 2006.  In 
September 2006, prior to its adjudication of this claim, the 
RO provided notice to the claimant regarding the VA's duty to 
notify and to assist.  Specifically, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  See Pelegrini II.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.

Here, the veteran did not receive an RO letter that notified 
the veteran that his disability rating would be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from non-
compensable to as much as 100 percent, and that VA would 
consider evidence that documented the nature and symptoms of 
the condition, severity and duration of the symptoms, and 
impact of the condition and symptoms on his employment.  

In Sanders, supra, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that any error by VA 
in providing the notice required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
veteran clearly had actual knowledge of what was necessary to 
substantiate his claim.  His July 2007 statement of the case 
provided notice of the rating criteria pertinent to his 
claim.  Further, the veteran's statements, as well as the 
arguments put forth by his representative, demonstrate this 
awareness.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria was discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under those criteria were identified.

Further, because the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed in that regard.  
See Dingess.

The claimant's service medical records and pertinent post-
service medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  
 
In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


Increased Rating

The veteran seeks a disability rating in excess of 20 percent 
for diabetes mellitus.  Disability evaluations are based upon 
the average impairment of earning capacity as contemplated by 
the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition. 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. § 
4.3. Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the recent case of Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are also 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  As such, the Board will consider whether 
staged ratings are appropriate to the pending appeal.

Diabetes mellitus is rated under Diagnostic Code 7913, which 
provides as follows: A 20 percent rating is warranted for 
diabetes requiring insulin and restricted diet; or oral 
hypoglycemic agent and restricted diet.  A 40 percent rating 
is warranted for diabetes requiring insulin, restricted diet, 
and a regulation of activities.  A 60 percent rating requires 
the use of insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A total rating of 100 percent is warranted when 
the disability requires more than one daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  In addition, a 
note following the rating criteria indicates that compensable 
complications from diabetes mellitus are evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  However, noncompensable complications 
are considered part of the diabetic process under Diagnostic 
Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913.

As an initial matter, the Board notes the veteran has been 
granted separate compensable ratings for peripheral 
neuropathy of the bilateral lower extremities secondary to 
his diabetes.  As separate ratings have been awarded for this 
impairment, and these issues are currently on appeal before 
the Board, such impairment will not be discussed herein.  See 
38 C.F.R. § 4.14.

In this case, the veteran contends that his ongoing treatment 
for diabetes mellitus Type II is indicative of a higher 
disability rating.  In a statement from the veteran, received 
in August 2006, the veteran asserted that his he was provided 
information concerning proper diet to help control his 
diabetes, attended a class for glucose monitoring and insulin 
injection, and that his activities were restricted by VA 
providers in that he was instructed to limit outside 
activities to the cooler parts of the day, not engage in 
strenuous activities for long periods of time, and to limit 
exercise involving areas of insulin injection.  The veteran 
stated that these requirements warrant a higher rating.  

Although he stated that his diet was restricted and his 
activities were regulated, the record does not contain any 
medical evidence to substantiate that claim.  The veteran's 
VA outpatient treatment records have been obtained.  These 
records confirm the veteran receives regular medical 
treatment for his diabetes, for which he has been prescribed 
oral medication and insulin injections.  
A January 2005 VA outpatient report specifically noted that 
the veteran's diet had "no restrictions" and that his 
"activity not restricted by DM."  That same day, another 
note stated that better control of diabetes was discussed 
with the veteran, to include dietary restrictions.  A note 
from May 2006 stated that the veteran "requested to do diet 
and exercise" instead of insulin injections.  In August 
2006, another outpatient report noted that the veteran was to 
start insulin injections.  Restriction of activity or diet 
was not noted.  In November 2006, it was noted that the 
veteran attended a class regarding self-management of his 
diabetes.  However, medical restriction of diet and/or 
activities was not reported.  

During his March 2008 Board hearing, the veteran indicated he 
has had continuing problems of pain and numbness in the lower 
extremities secondary to his diabetes.  He also stated that 
he regulated his own activities, such as taking a break and 
resting when he experienced symptoms of hypoglycemia.  The 
veteran testified that a regulation of activities was 
discussed, verbally, with his VA provider, and that no 
restrictions were in writing.  He stated that he was no 
longer able to drive for long distances, walk long distances, 
stand for long periods of time, maintain his yard, or 
participate in sports.

The veteran also testified that he had 35 years of health 
care experience as an x-ray technician.  He felt that he had 
"a little bit more common sense than the general public 
would have simply because of my training and background."  

While the Board notes that the veteran is now insulin 
dependant, a disability rating of 40 percent would require 
"regulation of activities."  38 C.F.R. § 4.119, Diagnostic 
Code 7913.  The Court held in Camacho v. Nicholson that, "In 
order for a claimant to be entitled to a 40% disability 
rating for diabetes under Diagnostic Code 7913, the evidence 
must show that it is medically necessary for the claimant to 
avoid strenuous occupational and recreational activity."  
That is not the case here.  The veteran has not provided any 
clinical evidence revealing a health care provider prescribed 
regulation of strenuous activities due to his diabetes 
mellitus Type II.  Because the Court in Camacho held that 
"all criteria must be met to establish entitlement to a 40 % 
rating," a higher disability evaluation is not warranted.  
Id.  

The Board notes that, while the veteran certainly has 
experience in the field of x-ray technology, he has not 
demonstrated competent medical knowledge regarding 
endocrinology.  As to the lay testimony of record, the 
Federal Circuit has held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

Further, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  Neither the Board nor the veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  See 
Cohen.  

As such, the Board attaches the most probative value to the 
veteran's ongoing VA outpatient records.  While there are 
several reports of diabetic treatment within the veteran's 
record, none of the veteran's VA providers have noted that he 
has any current restrictions as to regulation of activities.  

Accordingly, the Board finds that the most probative evidence 
of record establishes that the veteran's diabetes mellitus 
does not require the regulation of his activities, or cause 
episodes of ketoacidosis or hypoglycemic reactions which have 
required hospitalization or frequent visits to a diabetic 
care provider.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus Type II is denied.


REMAND

The veteran is currently service connected for peripheral 
neuropathy at 10 percent disabling, each, for the right and 
left lower extremities, and at 10 percent disabling for CAD, 
status post bypass graft.  

While testifying before the undersigned in March 2008, the 
veteran stated that, since the time of his last neurological 
examination in September 2006, his peripheral neuropathy has 
worsened, bilaterally.  He noted that he had lost range of 
motion for forward foot flexion, the pain had increased in 
intensity, he had a difficult time driving, and was unable to 
walk far or remain standing for lengthy periods of time.  In 
order to meet the criteria for an increased rating under 38 
C.F.R. § 4.124a, Diagnostic Code 8721 (2007) the veteran must 
show that he has moderate incomplete paralysis due to his 
bilateral peripheral neuropathy of the lower extremities.  He 
stated that, at the time of his last examination, he still 
had feeling in parts of his feet, but that he now experienced 
total numbness, bilaterally.

The veteran also reported that he recently underwent a 
checkup for his peripheral neuropathy, and that another 
appointment was scheduled for May 2008.  To date, neither of 
these records are contained within the veteran's file.

Regarding the veteran's CAD, he testified that he experienced 
sporadic episodes of shortness of breath, in conjunction with 
fatigue that could be related to his heart disability.  He 
noted that he had to use nitroglycerin tablets 3 or 4 times 
over the past year, and that he had experienced 
lightheadedness.  He noted that it was difficult for him to 
separate the symptoms of hypoglycemia and CAD.  He also 
stated that it had been nearly two years since his most 
recent complete cardiac examination, and his representative 
asserted that the veteran's disability had worsened over that 
interval.

Under Diagnostic Codes 7005, a 10 percent rating contemplates 
a workload of greater than 7 METs but not greater than 10 
METs which results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication required.  A 30 percent 
rating contemplates a workload of greater than 5 METs but not 
greater than 7 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating contemplates 
more than one episode of acute congestive heart failure in 
the past year, or workload of greater than 3 METs but not 
greater than 5 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
to 50 percent.  Finally, a 100 percent rating contemplates 
documented coronary artery disease resulting in chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7005 (2007).

When reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  There is no indication that a request 
for the veteran's most recent VA records has been made.  It 
is essential that any outstanding VA treatment or 
hospitalization records be obtained and reviewed.  See Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered).  
On remand, the RO should obtain complete records from the 
veteran's VA providers, and should associate any records not 
already obtained with the record on appeal.  If any requested 
records do not exist or are otherwise unavailable, that 
should be noted and associated with the veteran's claims 
file.

Moreover, the Board notes that VA is generally required to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a).  This duty to assist includes the conduct of a 
thorough and contemporaneous medical examination.  Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  The Board notes that 
the two disabilities at issue were evaluated by VA in 
September 2006.  However, in the veteran's March 2008 Board 
hearing, the veteran stated that both disabilities were worse 
than shown on VA examination in 2006.  Under the 
circumstances, the Board finds that VA is required to afford 
him a contemporaneous VA examination to assess the current 
nature, extent and severity of his peripheral neuropathy and 
CAD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see 
also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
steps to obtain any VA medical records not 
currently associated with the veteran's 
file documenting treatment for the 
disabilities at issue.  If additional 
records do not exist or are otherwise 
unavailable, that should be noted and 
associated with the veteran's claims file.

2.  Following the receipt of these records 
to the extent possible, the RO should 
arrange for the veteran to be scheduled 
for a neurological examination to assess 
the current severity of his bilateral 
peripheral neuropathy.  The veteran is 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claim.  The claims folder must be made 
available to the examiner for review for 
the examination and the examination report 
must indicate whether such review was 
accomplished. 

The examination must include range of 
motion findings, and any other test deemed 
necessary by the examiner.  The examiner 
is asked to identify and describe any 
current bilateral neuropathy 
symptomatology, including any functional 
loss associated with the service-connected 
disability.  The examiner should describe 
the impact of the veteran's bilateral 
disabilities on his activities of daily 
living as well as employment.

3.  Following the receipt of the veteran's 
medical records to the extent possible, 
the RO should also arrange for the veteran 
to be scheduled for a cardiology 
examination to assess the current severity 
of his service-connected CAD.  The veteran 
is advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claim.  The claims folder must be made 
available to the examiner for review for 
the examination and the examination report 
must indicate whether such review was 
accomplished.  The examiner should state 
whether the veteran's CAD is manifested by 
a workload of greater than 5 METs but not 
greater than 7 METs which results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or if there is evidence of 
cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-
ray.

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal, 
considering all applicable rating 
criteria.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative an SSOC and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


